File Nos. 33-14604 811-04963 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ 31 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ 33 ] (Check appropriate box or boxes) THE BERWYN FUNDS (Exact Name of Registrant as Specified in Charter) 1189 Lancaster Avenue Berwyn, Pennsylvania 19312 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (610) 296-7222 Kevin M. Ryan The Berwyn Funds 1189 Lancaster Avenue Berwyn, Pennsylvania 19312 (Name and Address of Agent for Service) Copies to: Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 It is proposed that this filing will become effective (check appropriate box): / X / immediately upon filing pursuant to paragraph (b) / / on May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.31 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.30 filedApril 29, 2011and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Berwyn and Commonwealth of Pennsylvania on the4th day of May, 2011. THE BERWYN FUNDS By: /s/ Robert E. Killen Robert E. Killen, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert E. Killen President and Trustee May 4, 2011 Robert E. Killen (Chief Executive Officer) /s/ Mark J. Seger Treasurer May 4, 2011 Mark J. Seger (Chief Financial Officer and Principal Accounting Officer) Denis P. Conlon* Trustee /s/ Robert E. Killen Robert E. Killen Attorney-in-fact* Trustee May 4, 2011 Deborah D. Dorsi* EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
